DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022 has been entered.
 
Response to Amendment
The amendment filed July 28, 2022 has been entered. Claims 1-18 and 20-24 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-18 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quick et al. (US 20200210413 A1; hereinafter Quick) in view of Schiffman et al (US 20200410508 A1; hereinafter Schiffman), and in further view of Schmeling et al. (US 20180096175 A1; hereinafter Schmeling).
With respect to claims 1, 9 and 17:
Quick teaches a computing device (FIGs. 2:200 and 15:1500 and ¶ 172 [Provisional FIG. 9 and ¶ 74]) [and respective method and computer program product] comprising:
memory (1508) configured to store blocks of an enterprise delivery blockchain (a first blockchain, e.g., core blockchain 104A), wherein a block of the enterprise delivery blockchain includes an acceptance report indicating operability of a product in a service provided by a service provider (See at least FIGs. 1 and 10 [Provisional FIGs. 1 and. 4] and ¶ 40 [Provisional ¶ 29] – “Entity information within core blockchains 104 may include entity attributes that describe the entity including (but not limited to) entity type, entity token, entity creation timestamp, entity creation endpoint, entity creation transaction, observational records, and the like”, see FIG. 10 and ¶ 45 [Provisional FIG. 4 and ¶ 34] “ In FIG. 10, sub-blockchain 110B may provide transactional data in a blockchain that captures the behavior in the relationship (behavior entity “Relationship 1, 2, 3”) between entities 1, 2 and 3 (relationship entity 1,2,3) created on core blockchain 104A.” and FIGs. 8A-8C [Provisional FIGs. 2A-2C] and ¶ 52 [Provisional ¶ 40] “FIG. 8C continues the examples from FIGS. 8A and 8B, showing an example relationship-transaction interaction 800C. In relationship-transaction interaction 800C, an actor C, who receives services from actor B recorded on a B-to-C sub-blockchain reports on the services rendered from actor B to an actor A. Actor A then acknowledges the report back to actor C” and ¶ 175 [Provisional ¶ 77 ] “Computer system 1500 may include a main or primary memory 1508, such as random access memory (RAM). Main memory 1508 may include one or more levels of cache. Main memory 1508 has stored therein control logic (i.e., computer software) and/or data.”); and 
a processor (FIG. 15:1504 and ¶ 173 [Provisional FIG. 9:904 and ¶ 75]) configured to:
access the block in the enterprise delivery blockchain (linked information is stored in one or more core/sub-blockchains and necessarily retrieved by other blockchain(s) when relationship exists between the blockchain(s), see at least ¶ 67 [Provisional ¶ 57] – “Maintaining relationships in a graph where nodes are stored in the blockchain means that the systems and methods disclosed herein can retrieve the blocks with those nodes directly” and  ¶ 38 [Provisional ¶ 27] – “on a governance blockchain, a linking block is the block that contains reference information to jump to a new sub-blockchain” and ¶ 168 – “access the appropriate blockchain via appropriate logic through governance chain 210 based on the blockchain identifier” [this access is also reflected in Provisional ¶ 36 – “because an entity joined the blockchain (e.g., an entity A has a policy through governance of its blockchain such that A observes all transactions that take place on the entire blockchain to provide an auditing capability to the blockchain itself”]. Therefore, the blocks of such blockchains are accessed);
retrieve the acceptance report from the block in the enterprise delivery blockchain (linked information is stored in one or more core/sub-blockchains and necessarily retrieved by other blockchain(s) when relationship exists between the blockchain(s), see at least ¶ 40 [Provisional ¶ 29] – “Entity information within core blockchains 104 may include entity attributes that describe the entity including (but not limited to) entity type, entity token, entity creation timestamp, entity creation endpoint, entity creation transaction, observational records, and the like” and ¶ 67 [Provisional ¶ 57] – “Maintaining relationships in a graph where nodes are stored in the blockchain means that the systems and methods disclosed herein can retrieve the blocks with those nodes directly” and  ¶ 41 [Provisional ¶ 30] – “In some embodiments, transactions for behavior by an entity occur only on sub-blockchains 110 based on governance and relationships (described in other sections). In some embodiments, there is a single exception: governance blockchain 102 may own and governs the creation of entities and blockchains and therefore transacts directly on core blockchains 104 for these actions only” and ¶ 58 – [Provisional ¶ 47] “When blockchains are created, a sharding implementation may be determined and recorded in the linking block of core blockchains 104 or governance blockchain 102 (e.g., when governance blockchain 102 is a transaction or relationship blockchain) and in the header block of the sub-blockchain… Linking blocks 112 may dictate at least the following: governing entities, value token(s) on the sub-blockchain, sharding implementations for sub-blockchains 110, sub-blockchain identifiers, and observational data.”);
determine an identifier (GVUI/blockchain identifier in linking block), identified in the block in the enterprise delivery blockchain, to a block in an acceptance blockchain (second blockchain, e.g., sub-blockchain 110B) (information on blockchains are available for retrieval at least based on the linking blocks 112, which includes identifiers, see at least FIG. 1 and ¶ 67 [Provisional FIG. 1 and ¶ 57] – “retrieve the blocks with those nodes”, and ¶ 168 – “access the appropriate blockchain via appropriate logic through governance chain 210 based on the blockchain identifier” [this access is also reflected in Provisional ¶ 36 – “because an entity joined the blockchain (e.g., an entity A has a policy through governance of its blockchain such that A observes all transactions that take place on the entire blockchain to provide an auditing capability to the blockchain itself”]. Note that the blockchain identifiers may be GVUIs [“Globally Verifiable Unique Identifiers”] for the sub-blockchains, see at least ¶ 4 – “a Globally Verifiable Unique Identifier (GVUI)” and  “[0152]…create GVUIs based on the retrieved unique tags and blockchain identifiers” and “[0119] The GVUI generator may also be leveraged to create GVUIs as described in the scenarios depicted in FIGS. 8A-8D. During the “Allocate Chain” step described in FIGS. 8A-8D, a system employing N-Dimensional blockchain structure 100 along with graph database technologies may use the GVUI creation system to create a GVUI for a sub-blockchain, such as sub-blockchains 110, in an N-Dimensional blockchain structure. Such a GVUI may be written to, for example, a header block, such as header blocks 108, in a governance blockchain, such as governance blockchain 102 as depicted in FIG. 1 to ensure that the governance block is safe and provable” [the unique nature of the linking blocks and the sub-blockchain IDs is supported at least in Provisional ¶¶ 30 and 47]);
access the block in the acceptance blockchain via the determined identifier (information on separate blockchains are available for retrieval at least based on the linking blocks 112, which includes identifiers, see at least FIG. 1 and ¶ 67 [Provisional FIG. 1 and ¶ 57] – “retrieve the blocks with those nodes”, and ¶ 168 – “access the appropriate blockchain via appropriate logic through governance chain 210 based on the blockchain identifier” [this access is also reflected in Provisional ¶ 36 – “because an entity joined the blockchain (e.g., an entity A has a policy through governance of its blockchain such that A observes all transactions that take place on the entire blockchain to provide an auditing capability to the blockchain itself”], therefore the accessing of the blocks in the related blockchains are necessarily accessed based on relationship logic and the linking blocks/GVUIs);
retrieve, from the block in the acceptance blockchain, contextual information (e.g., observational records/behaviors) of the acceptance report (e.g., observational records/recordation of entity behaviors), ... (blocks for related sub-blockchains are necessarily retrieved from the different blockchains, when the blockchain(s) store related behaviors of the entities, see at least FIGs. 1 and 10 and ¶ 40 [Provisional FIGs. 1 and 4 and ¶ 29] – “Entity information within core blockchains 104 may include entity attributes that describe the entity including (but not limited to) entity type, entity token, entity creation timestamp, entity creation endpoint, entity creation transaction, observational records, and the like” and ¶ 45 [Provisional ¶ 34] “In FIG. 10, sub-blockchain 110B may provide transactional data in a blockchain that captures the behavior in the relationship (behavior entity “Relationship 1, 2, 3”) between entities 1, 2 and 3 (relationship entity 1,2,3) created on core blockchain 104A” and ¶ 63 [Provisional ¶ 52] – “In some embodiments, the primary function for blockchains is to provide storage and provenance for behavior transactions, relationships, and contracts. The notion of behavior includes not only the transacted work between entities, but also the recordation of the behavior of those entities as they change over time. By embedding both structures into the blockchain, the systems and methods described herein reliably capture an accurate view of the actor, the entities interacted, and the controls and behavior types for those interactions”); and 
output the acceptance report and contextual information of the acceptance report to a client of the service provider; ... (the actor C receives a service from actor B, and provide a report to actor A with acknowledgement, and the related information, including linked behavior records, can be retrieved by the different related blockchain users through output devices such as monitors, and touch screens, see at least ¶ 52; Fig. 8C – “actor C creates a relationship entity C-to-A on its blockchain. Next, the sub-blockchain C-to-A is formed to record reporting transactions to actor A”, ¶ 67 [Provisional ¶ 57] – “Maintaining relationships in a graph where nodes are stored in the blockchain means that the systems and methods disclosed herein can retrieve the blocks with those nodes”, and ¶ 174 [Provisional ¶ 76] – “Computer system 1500 may include user input/output device(s) 1503, such as monitors, keyboards, pointing devices, touch screens, etc., which communicate with communication infrastructure 1506 through user input/output interface(s) 1502”).
The claims are deemed to be anticipated, for the reasons provided above. Additionally, in reference to the abovementioned limitations ( “enterprise delivery”, “acceptance”, and “indicating operability of a product in a service provided by a service provider”), the Applicant attempts to further limit the claimed device/method/product by describing characteristics of the purpose of the blockchain and/or data/report types thereof. However, this is representative of non-functional descriptive material as characteristics of the purpose of the blockchain and/or data/report types thereof do not result in a functional relationship with the device/method/product (MPEP 2111.05; In re Gulack, 217 USPQ 401 (Fed. Cir. 1983) (“When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability.... [The] critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.") and therefore cannot be used to differentiate Applicant's invention from the prior art invention. Specifically, the claimed steps/functions of accessing the different blocks, retrieving the report, determining an identifier, retrieving the contextual information and outputting the report and contextual information are carried out the same way regardless of characteristics of the purpose of the blockchain and/or data/report types. See Ex Parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (“Here, the descriptive material (SEQ ID NOs) recited in the claims is not functional material like the data structures in Lowry. There is no evidence that SEQ ID NOs 9-1008 functionally affect the process of comparing a target sequence to a database by changing the efficiency or accuracy or any other characteristic of the comparison. Rather, the SEQ ID NOs are merely information being manipulated by a computer; the SEQ ID NOs are inputs used by a computer program that calculates the degree of similarity between a target sequence and each of the sequences in a database. The specific SEQ ID NOs recited in the claims do not affect how the method of the prior art is performed – the method is carried out the same way regardless of which specific sequences are included in the database (emphasis added).”)
However, Quick does not teach ...wherein retrieving the contextual information comprises retrieving information indicative of how many times a product acceptance criterion within the acceptance report has been evaluated to be of sufficient quality to be accepted.
Schiffman, directed to workflow transactions and thus in the same field of endeavor, suggests the concept(s) of:
...wherein retrieving the contextual information comprises retrieving information indicative of how many times a product acceptance criterion within the acceptance report has been evaluated to be of sufficient quality to be accepted (By disclosing, some products carry a visible (or non-visible) certification or verification mark enabling a purchaser, owner or auditor for example, to verify that the product complies one or more criteria relating to the manufacture and/or assembly of the product… to certify that each party lives up to any contractually binding requirements, a verifier (e.g., an independent auditor) can be used to check that a party is in compliance with a set of criteria (retrieving information indicative of how many times a product acceptance criterion has been evaluated to be of sufficient quality to be accepted). See at least Schiffman: ¶¶ 8-9, 14, and 18)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of generating globally verifiable unique identifiers using a scalable interlinked blockchain structure teachings of Quick to incorporate the workflow transactions teachings of Schiffman for the benefit of chained certification (multi-chain verification). (See at least Schiffman: ¶¶ 21 and 11; Abstract).
However, Quick and Schiffman do not teach receive, from the client, feedback related to the quality of the acceptance report; and add the feedback to the contextual information.
Schmeling, directed to blockchain enabled packaging and thus in the same field of endeavor, teaches 
receive, from the client, feedback related to the quality of the acceptance report; and (By disclosing, the platform facilitates payment, quality feedback on outputs, etc. In addition, the platform may provide the customer and/or designer with information regarding available 3-D printers, their quality assurance ratings, customer feedback, geographic location, pricing information, turn-around time and/or other information. See at least Schmeling: ¶¶ 43 and 50)
add the feedback to the contextual information. (By disclosing, the platform 304 may handle aspects of quality assurance, and maintain customer feedback related to designer, printer and/or shipper skill, quality and/or timeliness. See at least Schmeling: ¶¶ 90 and 170)
Furthermore, Schmeling, in the same field of endeavor, further teaches output the acceptance report and contextual information of the acceptance report to a client of the service provider; (By disclosing, the platform may provide the customer with pricing information, area of specialty, turn-around time, customer feed-back and/or quality review information about various designers. See at least Schmeling: ¶ 50)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Quick and Schiffman to incorporate the blockchain enabled packaging teachings of Schmeling for the benefit of facilitating quality feedback on outputs from customers. (See at least Schmeling: ¶¶ 43 and 50).
With respect to claims 2, 10 and 18:
Quick, Schiffman, and Schmeling teach the device of claim 1, the method of claim 9, and the computer program product of claim 17,  wherein the identifier comprises a first identifier (first and multiple linking blocks 112 in FIG. 1). 
Quick further teaches wherein the processor is further configured to:
determine a second identifier (GVUI/blockchain identifier in linking block), identified in the block in the enterprise delivery blockchain (first blockchain), to a block in a product blockchain (a third blockchain, e.g., another sub-blockchain 110C-n) (information on blockchains are available for retrieval at least based on the linking blocks 112, which includes identifiers, see at least FIG. 1 and ¶ 67 [Provisional FIG. 1 and ¶ 57] – “retrieve the blocks with those nodes”, and ¶ 168 – “access the appropriate blockchain via appropriate logic through governance chain 210 based on the blockchain identifier” [this access is also reflected in Provisional ¶ 36 – “because an entity joined the blockchain (e.g., an entity A has a policy through governance of its blockchain such that A observes all transactions that take place on the entire blockchain to provide an auditing capability to the blockchain itself”]. Note that the blockchain identifiers may be GVUIs [“Globally Verifiable Unique Identifiers”] for the sub-blockchains, see at least ¶ 4 – “a Globally Verifiable Unique Identifier (GVUI)” and  “[0152]…create GVUIs based on the retrieved unique tags and blockchain identifiers” and “[0119] The GVUI generator may also be leveraged to create GVUIs as described in the scenarios depicted in FIGS. 8A-8D. During the “Allocate Chain” step described in FIGS. 8A-8D, a system employing N-Dimensional blockchain structure 100 along with graph database technologies may use the GVUI creation system to create a GVUI for a sub-blockchain, such as sub-blockchains 110, in an N-Dimensional blockchain structure. Such a GVUI may be written to, for example, a header block, such as header blocks 108, in a governance blockchain, such as governance blockchain 102 as depicted in FIG. 1 to ensure that the governance block is safe and provable” [the unique nature of the linking blocks and the sub-blockchain IDs is supported at least in Provisional ¶¶ 30 and 47]);
access the block in the product blockchain via the determined second identifier (information on blockchains are available for retrieval at least based on the linking blocks 112, which includes identifiers, see at least FIG. 1 and ¶ 67 [Provisional FIG. 1 and ¶ 57] – “retrieve the blocks with those nodes”, and ¶ 168 – “access the appropriate blockchain via appropriate logic through governance chain 210 based on the blockchain identifier” [this access is also reflected in Provisional ¶ 36 – “because an entity joined the blockchain (e.g., an entity A has a policy through governance of its blockchain such that A observes all transactions that take place on the entire blockchain to provide an auditing capability to the blockchain itself”], therefore the accessing of the blocks in the related blockchains are necessarily accessed based on relationship logic and the linking blocks/GVUIs);
retrieve from the block in the product blockchain information indicative of the product in the service (e.g., tracking/behavior information about an item) (blockchain information in blocks of related sub-blockchains are necessarily retrieved from the different blockchains when the blockchain(s) store related behaviors/information of the entities/items, see at least FIGs. 1 and 10 [Provisional FIGs. 1 and. 4] and ¶ 45 [Provisional ¶ 34] “In FIG. 10, sub-blockchain 110B may provide transactional data in a blockchain that captures the behavior in the relationship (behavior entity “Relationship 1, 2, 3”) between entities 1, 2 and 3 (relationship entity 1,2,3) created on core blockchain 104A” and ¶ 63 [Provisional ¶ 52] “In some embodiments, the primary function for blockchains is to provide storage and provenance for behavior transactions, relationships, and contracts. The notion of behavior includes not only the transacted work between entities, but also the recordation of the behavior of those entities as they change over time. By embedding both structures into the blockchain, the systems and methods described herein reliably capture an accurate view of the actor, the entities interacted, and the controls and behavior types for those interactions” and ¶ 34 [Provisional ¶ 22] – “blockchains…may be created…adding additional entity ranges to track]”); and 
output the information indicative of the product in the service (the related information, including linked behavior/tracking records, can be retrieved by the different related blockchain users through output devices such as monitors, and touch screens, see at least ¶ 67 [Provisional ¶ 57] – “Maintaining relationships in a graph where nodes are stored in the blockchain means that the systems and methods disclosed herein can retrieve the blocks with those nodes” and ¶ 174 [Provisional ¶ 76] – “Computer system 1500 may include user input/output device(s) 1503, such as monitors, keyboards, pointing devices, touch screens, etc., which communicate with communication infrastructure 1506 through user input/output interface(s) 1502”).
Additionally, in reference to the abovementioned limitations (“product”, “indicative of the product in the service”, “enterprise delivery”), the Applicant attempts to further limit the claimed device/method/product by describing characteristics of the purpose of the blockchains and/or data/report types. However, as explained for claims 1, 9 and 17, this is representative of non-functional descriptive material as characteristics of the purpose of the blockchains and/or data/report types do not result in a functional relationship with the device/method/product.
With respect to claims 3 and 11: 
Quick, Schiffman, and Schmeling teach the device of claim 1, and the method of claim 9.
Schiffman, in the same field of endeavor, suggests the concept(s) of:
“wherein retrieving from the block in the acceptance blockchain contextual information of the acceptance report further comprises retrieving, from the block in the acceptance blockchain, information indicative of the product acceptance criterion or how many times the product acceptance criterion has been approved” (¶ 8 – “some products carry a visible (or non-visible) certification or verification mark enabling a purchaser, owner or auditor for example, to verify that the product complies one or more criteria relating to the manufacture and/or assembly of the product” and “[0014] Actions performed by an actor can be recorded as a transaction in a blockchain and signed by that actor. Rules of the workflow define a valid form for transactions and the business logic for which transactions should be accepted given the current state of the workflow. For example, an item may be transferred only after its holder has been authorized to do so. It is assumed that all operations relevant to the workflow and certification criteria are recorded in the blockchain.”)
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of “wherein retrieving from the block in the acceptance blockchain contextual information of the acceptance report further comprises retrieving, from the block in the acceptance blockchain, information indicative of the product acceptance criterion or how many times the product acceptance criterion has been approved”, as taught/suggested by Schiffman, to modify (or “further modify”) the device/method/product of Quick, because this would lead to the predictable results of a more convenient device/method/product in the context of supply chain transactions (Schiffman “[0011]…steps in a supply chain can be represented as transactions in a distributed digital ledger (e.g., a Blockchain). As such, querying certifications associated with a product may be far more convenient”).
With respect to claims 4, 12 and 20: 
Quick, Schiffman, and Schmeling teach the device of claim 1, the method of claim 9, and the computer program product of claim 17, wherein the processor is further configured to:
receive information indicating updates to the contextual information of the acceptance report (blockchains in relationships will communicate updates, such as behaviors and observed changes throughout time, see at least ¶ 40 [Provisional ¶  29]  – “event information and metadata such as timestamps, causes, effects, actors, locations, behaviors, relationships, observed changes, contain information which may be relevant to the relationships, entities, behaviors, tokens, and transactions in a blockchain” and ¶ 52 – [Provisional ¶ 40 ] “In relationship-transaction interaction 800C, an actor C, who receives services from actor B recorded on a B-to-C sub-blockchain reports on the services rendered from actor B to an actor A. Actor A then acknowledges the report back to actor C. This forms a cyclical relationship between actors A, B, and C. Actor A provides information to actor B. Actor B provides a service to actor C, and actor C sends a report of services rendered to actor A, who in turn acknowledges receipt of the report back to actor C. To perform this acknowledgement, actor C creates an actor entity A on its blockchain. Following the workflow outlined in FIGS. 8A and 8B, actor C creates a relationship entity C-to-A on its blockchain. Next, the sub-blockchain C-to-A is formed to record reporting transactions to actor A. On receipt of the first C-to-A report event, actor entity A creates actor entity C on its blockchain and then instantiates the relationship entity A-to-C. Finally, the sub-blockchain A-to-C is created to record acknowledgement events from actor A to actor C, and the acknowledgment event flows back to actor C.” Also see ¶ 63 [Provisional ¶ 52] – “The notion of behavior includes not only the transacted work between entities, but also the recordation of the behavior of those entities as they change over time”); and 
output information indicating the updates to the contextual information for causing another block to be added to the acceptance blockchain that includes the updated contextual information (As changes occur over time, they are communicated [“outputted”] to the blockchain(s) and are necessarily added to blocks in those blockchain(s), based on their relationships. See at least ¶ 52 [Provisional ¶ 40] – “In relationship-transaction interaction 800C, an actor C, who receives services from actor B recorded on a B-to-C sub-blockchain reports on the services rendered from actor B to an actor A. Actor A then acknowledges the report back to actor C. This forms a cyclical relationship between actors A, B, and C. Actor A provides information to actor B. Actor B provides a service to actor C, and actor C sends a report of services rendered to actor A, who in turn acknowledges receipt of the report back to actor C. To perform this acknowledgement, actor C creates an actor entity A on its blockchain. Following the workflow outlined in FIGS. 8A and 8B, actor C creates a relationship entity C-to-A on its blockchain. Next, the sub-blockchain C-to-A is formed to record reporting transactions to actor A. On receipt of the first C-to-A report event, actor entity A creates actor entity C on its blockchain and then instantiates the relationship entity A-to-C. Finally, the sub-blockchain A-to-C is created to record acknowledgement events from actor A to actor C, and the acknowledgment event flows back to actor C” and ¶ 32 [Provisional ¶ 20 ] – “The transactional data in core blockchains, such as core blockchains 104, holds provenance for blockchain and entity creation. The systems and methods described herein may implement a series of shards by entity to create a parallel structure or structures that hold ordered history for the entities in its range”).
Additionally, in reference to the abovementioned limitations (“acceptance”, “acceptance blockchain”), the Applicant attempts to further limit the claimed device/method/product by describing characteristics of the purpose of the blockchain and/or data/report types thereof. However, as explained for claims 1, 9 and 17, this is representative of non-functional descriptive material as characteristics of the purpose of the blockchain and/or data/report types thereof do not result in a functional relationship with the device/method/product.
With respect to claims 5, 13 and 21: 
Quick, Schiffman, and Schmeling teach the device of claim 1, the method of claim 9, and the computer program product of claim 17, wherein the enterprise delivery blockchain is separate from the acceptance blockchain (see separate blockchains 104, blockchains 106, and blockchains 110 in FIG. 1 and at least ¶¶ 68 and 70 [Provisional ¶¶ 59 and 61] – “The following is a list of additional features and capabilities that may be implemented in the systems and methods disclosed above:…The capability to provide provenance between independently functioning blockchains”. Also see Abstract and ¶ 22 [Provisional ¶ 16 ] – “This disclosure describes systems and methods for interlinking multiple independent and separately-scalable blockchains”).
Additionally, in reference to the abovementioned limitations (“enterprise delivery blockchain”, “acceptance blockchain), the Applicant attempts to further limit the claimed device/method/product by describing characteristics of the purpose of the blockchain. However, as explained for claims 1, 9 and 17, this is representative of non-functional descriptive material as characteristics of the purpose of the blockchain does not result in a functional relationship with the device/method/product.
With respect to claims 6, 14 and 22: 
Quick, Schiffman, and Schmeling teach the device of claim 1, the method of claim 9, and the computer program product of claim 17, 
wherein the enterprise delivery blockchain is a private blockchain accessible by a first set of entities, wherein the acceptance blockchain is a public blockchain accessible by a second set of entities (¶¶ 68 and 70 [Provisional ¶¶ 59 and 61] – “The following is a list of additional features and capabilities that may be implemented in the systems and methods disclosed above:…The capability to provide provenance between independently functioning blockchains. This includes public and private blockchains and does not depend on any particular implementation of blockchain technology on either end of the link. This includes disparate blockchains and dependent blockchains. This is independent of the data and purpose of the linked blockchains in question.” Because the blockchains are “independent”, it follows that they independently control access to the information within the blockchains, including access to first and second set of entities)
wherein the second set of entities includes all of the first set of entities and one or more entities not in the first set of entities (¶¶ 68 and 70 [Provisional ¶¶ 59 and 61] – “The following is a list of additional features and capabilities that may be implemented in the systems and methods disclosed above:…The capability to provide provenance between independently functioning blockchains. This includes public and private blockchains and does not depend on any particular implementation of blockchain technology on either end of the link. This includes disparate blockchains and dependent blockchains. This is independent of the data and purpose of the linked blockchains in question.” Because the blockchains are “independent”, it follows that they independently control access to the information within the blockchains, including access to first and second set of entities, which are different from each other).
Additionally, in reference to the abovementioned limitations (“enterprise delivery blockchain”, “acceptance blockchain), the Applicant attempts to further limit the claimed device/method/product by describing characteristics of the purpose of the blockchain. However, as explained for claims 1, 9 and 17, this is representative of non-functional descriptive material as characteristics of the purpose of the blockchain does not result in a functional relationship with the device/method/product.
With respect to claims 7, 15 and 23: 
Quick, Schiffman, and Schmeling teach the device of claim 1, the method of claim 9, and the computer program product of claim 17, wherein to access the block in the enterprise delivery blockchain, the processor is further configured to:
output a request (e.g., a query or queries, see ¶ 67 – “Graph technology excels at directed, point-to-point, point-to-multipoint, multipoint-to-multipoint, and community detection and clustering queries by optimizing the retrieval distances. (Indeed “shortest path” is a standard benchmark test for graph technology generally speaking.) Maintaining relationships in a graph where nodes are stored in the blockchain means that the systems and methods disclosed herein can retrieve the blocks with those nodes directly without traversing the chain at all” [Provisional ¶ 57]) 
via a network (e.g., through communication path 1526, see FIG. 15 and ¶ 179 [Provisional FIG. 9 and ¶ 81]) 
to one or more computing devices (one or more computing devices of a consensus network, e.g., blockchain network, see ¶¶ 68, 75 and 76 [Provisional ¶¶ 59 and 63]); and 
responsive to the request, receive access to the block in the enterprise delivery blockchain (nodes access blocks in blockchains according to the relationship in graphs, responsive to queries submitted by the nodes, see at least ¶ 67 – “point-to-point, point-to-multipoint, multipoint-to-multipoint, and community detection and clustering queries by optimizing the retrieval distances. (Indeed “shortest path” is a standard benchmark test for graph technology generally speaking.) Maintaining relationships in a graph where nodes are stored in the blockchain means that the systems and methods disclosed herein can retrieve the blocks with those nodes directly without traversing the chain at all” [Provisional ¶ 57]).
Additionally, in reference to the abovementioned limitations (“enterprise delivery blockchain”), the Applicant attempts to further limit the claimed device/method/product by describing characteristics of the purpose of the blockchain. However, as explained for claims 1, 9 and 17, this is representative of non-functional descriptive material as characteristics of the purpose of the blockchain does not result in a functional relationship with the device/method/product.
With respect to claims 8, 16 and 24: 
Quick, Schiffman, and Schmeling teach the device of claim 1, the method of claim 9, and the computer program product of claim 17. 
Quick further teaches wherein to access the block in the acceptance blockchain, the processor is further configured to:
output a request via a network to one or more computing devices; (By disclosing, searching or accessing information in the blockchain may be requested through a query or queries. See at least Quick: ¶ 67)
responsive to the request (e.g., query or queries), receive access to the block in the acceptance blockchain (nodes access blocks in blockchains according to the relationship in graphs, responsive to queries submitted by the nodes, see at least ¶ 67 – “point-to-point, point-to-multipoint, multipoint-to-multipoint, and community detection and clustering queries by optimizing the retrieval distances. (Indeed “shortest path” is a standard benchmark test for graph technology generally speaking.) Maintaining relationships in a graph where nodes are stored in the blockchain means that the systems and methods disclosed herein can retrieve the blocks with those nodes directly without traversing the chain at all” [Provisional ¶ 57]).
	Schiffman, in the same field of endeavor, further teaches 
...output a request via a network to one or more computing devices; and responsive to the request, receive access to the block in the acceptance blockchain. (By disclosing, the consortium can maintain an access control policy and mechanism for granting actors and auditors access to appropriate information. See at least Schiffman: ¶¶ 13-14)
Additionally, in reference to the abovementioned limitation (“acceptance blockchain”), the Applicant attempts to further limit the claimed device/method/product by describing characteristics of the purpose of the blockchain. However, as explained for claims 1, 9 and 17, this is representative of non-functional descriptive material as characteristics of the purpose of the blockchain does not result in a functional relationship with the device/method/product.

Response to Arguments
Applicant's arguments with respect to the 103 rejections filed July 28, 2022 have been fully considered but they are not persuasive.
In response to applicant' s argument that the combination of references fails to disclose contextual information related to product-acceptance criterion has been evaluated to be of sufficient quality to be accepted, outputting that contextual information to a client, receiving feedback from the client, and adding the feedback to the contextual information, it is noted that Schiffman discloses that a verifier check that a party is in compliance with a set of criteria. See at least Schiffman: ¶ 8. Schmeling discloses that quality review information is provided to the customer. See at least Schmeling: ¶ 50. Also, Schmeling discloses that the platform provides the customer feedback and maintain them. See at least Schmeling: ¶¶ 50 and 90.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clark (US 20190325498 A1) teaches useful and novel shopping application, including feedback, review, and blockchain.                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685